DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections
 Claim 8, recites “ate least 45 degrees” in line 3. This limitation must be amended to read “at least 45 degrees”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-8 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Violante (US 3,840,017, which is cited in the IDS filed on October 11, 2019).

Regarding claim 1, Violante teaches a suturing device (col 2, In 3-7, col 2, In 41-54) comprising:
a hollow needle having a length extending between a proximal end and a distal end and defining a lumen having an inner diameter (col. 2, In 3-7, col. 2, In 36-40, col. 2, In 55-64, Figs. 1-7, needles 20, 20', 20" and 66); and
a length of surgical suture having a leading end and a trailing end and sized to fit within the inner diameter of the lumen, at least a portion of the surgical suture being located within the lumen of the hollow needle (col. 2, In 11-15, col. 2, In 41-64, Figs. 1-2, 6-7, suture 32, suture spool 60).

Regarding claim 2, Violante teaches the suturing device of claim 1, Violante further teaches wherein a first portion of the leading end of the length of surgical structure extends beyond the distal end of the lumen (col. 2, In 16-26, Fig. 1-2, suture 32 as illustrated). Violante further teaches wherein a second portion of the trailing end of the length of the surgical structure extends beyond the proximal end of the lumen (col. 2, In 16-26, Figs. 1-2, suture 32 as illustrated).

Regarding claim 4, Violante teaches the suturing device of claim 1, Violante further teaches wherein the distal end of the hollow needle has at least one sharpened 

Regarding claim 7, Violante teaches the suturing device of claim 1, Violante further teaches wherein the hollow needle has one or more radii of curvature along its length (col 2, In 36-40 fig 4-5, needles 20' and 20").

Regarding claim 8, Violante teaches the suturing device of claim 1, Violante further teaches wherein the hollow needle has a longitudinal: axis extending between the proximal and distal ends and has a bent portion proximate to the distal end that is bent with respect to the longitudinal axis of the hollow needle (col 2, In 36-40 fig 4, needle 20'). Violante further teaches wherein the bent portion is bent at an angle of at least 45 degrees with respect to the longitudinal axis of the hollow needle (col 2, In 36-40 fig 4-5, needle 20').

Regarding claim 16, Violante teaches the suturing device of claim 1, Violante further teaches further comprising a spooling element coupled to the hollow needle proximate the proximal end to hold at least a portion of the length of surgical suture (col 2, In 11 -15, fig 1 -2, spool 16).

Regarding claim 17, Violante teaches the suturing device of claim 1, Violante further teaches further comprising a cutting element coupled to the hollow needle .

 Claim(s) 1-2, 5 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvie (US 2006/0149280, which is cited in the IDS filed on October 11, 2019).
 
Regarding claim 1, Harvie teaches a suturing device (para [0084]) comprising:
a hollow needle having a length extending between a proximal end and a distal end and defining a lumen having an inner diameter (para [0085], [0086], fig 2-2K, cannulated needle 72); and
a length of surgical suture having a leading end and a trailing end and sized to fit within the inner diameter of the lumen, at least a portion of the surgical suture being located within the lumen of the hollow needle (para [0085], [0086], fig 2-2K, suture 70).

Regarding claim 2, Harvie teaches the suturing device of claim 1, Harvie further teaches wherein a first portion of the leading end of the length of surgical structure extends beyond the distal end of the lumen (para [0086], fig 2-2K, suture 70 is fed beyond the distal end of lumen of needle 72). Harvie further teaches wherein a second portion of the trailing end of the length of the surgical structure extends beyond the proximal end of the lumen (para [0086], fig 2-2K, suture 70 leads back beyond the proximal end of needle 72 to a reel).

Regarding claim 5, Harvie teaches the suturing device of claim 1, Harvie further teaches wherein the surgical suture is a unidirectional self-retaining suture (para [0028], [0145], barbed suture). Harvie further teaches the surgical suture comprises one or more barb structures located along the length of the surgical suture configured to engage a tissue when inserted therein to resist movement out of contact with the tissue (para [0028], [0145], barbed suture).

Regarding claim 16, Harvie teaches the suturing device of claim 1, Harvie further teaches further comprising a spooling element coupled to the hollow needle proximate the proximal end to hold at least a portion of the length of surgical suture (para [0093], [0094], [0101], fig 3B, handpiece 52 housing suture reel 173).
 
 Claim(s) 1-2, 4 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2010/0042117, which is cited in the IDS filed on October 11, 2019).
 
Regarding claim 1, Kim teaches a suturing device (para [0061]) comprising:
a)    a hollow needle having a length extending between a proximal end and a distal end and defining a lumen having an inner diameter (para [0061], fig 3, 4A-D, needle 170); and
a length of surgical suture having a leading end and a trailing end and sized to fit within the inner diameter of the lumen, at least a portion of the surgical suture being 

Regarding claim 2, Kim teaches the suturing device of claim 1, Kim further teaches wherein a first portion of the leading end of the length of surgical structure extends beyond the distal end of the lumen (para [0071], fig 4A-D, suture 190 end 194).  Kim further teaches wherein a second portion of the trailing end of the length of the surgical structure extends beyond the proximal end of the lumen (para [0073], fig 3, 4A-D, suture 190, end 192).

Regarding claim 4, Kim teaches the suturing device of claim 1, Kim further teaches wherein the distal end of the hollow needle has at least one sharpened edge configured to penetrate a tissue (para [0068], fig 3, 4A-D, needle 170 configured for penetration as Illustrated).
 
Regarding claim 21, Kim teaches a suturing kit comprising:
the suturing device of claim 1 enclosed in packaging that maintains a sterile condition for the suturing device (para [0013]); and
optionally, a set of instructions.

 Claim(s) 1, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (WO 2012/011791, which is cited in the IDS filed on October 11, 2019).

Regarding claim 1, Yang teaches a suturing device (para [36]) comprising:
a hollow needle having a length extending between a proximal end and a distal end and defining a lumen having an inner diameter (para [36], fig 2A-F, needle 10); and
a length of surgical suture having a leading end and a trailing end and sized to fit within the inner diameter of the lumen, at least a portion of the surgical suture being located within the lumen of the hollow needle (para [36], fig 2A-F, suture 20).

Regarding claim 22, Yang teaches a method for suturing comprising (para [40]) the steps of:
providing the suturing device of claim 1;
threading the surgical suture into the lumen until the trailing end of the surgical suture is within the lumen or extends beyond the proximal end of the hollow needle, the surgical suture comprising one or more self-retaining elements located along the length of the surgical suture and configured to engage a tissue when inserted therein to resist movement out of contact with the tissue (para [36], [41], [56], [57], fig 2A, suture 20 with projections 21);
pushing the hollow needle and a portion of the surgical suture into at least one tissue to create a hole in the at least one tissue (para [41], [42], fig 2A-B); and
pulling the hollow needle out of the at least one tissue without withdrawing the portion of the surgical suture from the hole in the at least one tissue (para [43], [44], fig 2B).

Regarding claim 24, Yang teaches the method of claim 22, Yang further teaches further comprising: repeating the pushing and pulling steps one or more times at separate locations in the tissue or tissues (para [46], fig 2A-F).

 Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao (US 7,842,046, which is cited in the IDS filed on October 11, 2019).
 Regarding claim 1, Nakao teaches a suturing device (col 6, In 61 to col 7, In 4) comprising:
a hollow needle having a length extending between a proximal end and a distal end and defining a lumen having an inner diameter (col 6, In 61 to col 7, In 4, fig 1, needle 16); and
a length of surgical suture having a leading end and a trailing end and sized to fit within the inner diameter of the lumen, at least a portion of the surgical suture being located within the lumen of the hollow needle (col 7, In 5-15, fig 1, thread 18).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harvie.

 Regarding claim 18, Harvie teaches the suturing device of claim 1, but does not specifically teach wherein the hollow needle further comprises a second lumen configured to be coupled to a syringe or bulb for delivery of one or more viscous or liquid materials to the distal end of the hollow needle. Harvie does teach the delivery of a liquid material through a secondary lumen concentric to the needle (para [0085], [0086], [0087], fig 2-2K, molten polymer 28 is injected through the cannulated tube surrounding needle 72). It would have been obvious to one skilled in the art before the effective filling date of the application that Harvie could have been modified as claimed in order to direct the molten polymer more directly onto the suture.

Regarding claim 19, Harvie teaches the suturing device of claim 1, but does not specifically teach further comprising: a movable element supported by a base and affixed to the hollow needle; a drive element coupled to the movable element, wherein said drive element is configured to be capable of moving the movable element relative to the base to push the distal end of the hollow needle toward and into tissue in use and pull the distal end of the hollow needle away from and out of the tissue. Harvie does teach a needle that may be advanced and retracted and further teaches a drive mechanism for advancing the suture in general (para [0086], [0087], [0099], fig 2-2K, needle 72, motor 68). It would have been obvious to one skilled in the art before the effective filling date of the application that Harvie could have been modified as claimed in order to accurately deliver the needle and the suture to the desired location. Harvie further teaches wherein the drive element is one of a manual, mechanical, electrical, hydraulic, or pneumatic drive element (para [0099], motor 68).

 Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Regarding claim 23, Yang teaches the method of claim 22, but does not specifically teach further comprising: cutting the suture at a location toward the trailing end from the portion of the suture retained in the hole in the at least one tissue. Yang teaches forming a zig zag suture (para [40], fig 2A-F). It would have been obvious to one skilled in the art before the effective filling date of the application that Yang could have been modified as claimed to include a cutting step in order to release the device from the subject in a suitable manner as is typical in a surgical setting.

  Claim 26-27 and 29-30 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao in view of Park et al. (US 2012/0209254, which is cited in the IDS filed on October 11, 2019).
 
Regarding claim 26, Nakao teaches a laparoscopic apparatus (col 6, In 61 to col 7, In 4) comprising:
a shaft having a lumen extending between a distal end and a proximal end (col 6, In 61 to col 7, In 4, fig 1, catheter 12);
a handle, wherein the handle is connected to the proximal end of the shaft (col 7, In 16-32, fig 1, handle 20);
a rod or wire having a distal end and a proximal end disposed within the lumen of the shaft, the proximal end of the rod or wire being connected to the lever of the handle (col 6, In 61 to col 7, In 4, fig 1, shaft 14); and
the suturing device of claim 1 further comprising a sharpened distal tip and a blunt proximal end, wherein the suturing device is at least partially disposed within the lumen of the shaft at the distal end of the shaft, the suturing device connected at the blunt proximal end to the distal end of the rod or wire, wherein movement of the [handle] in a first direction pushes the sharpened distal tip of the needle out of the lumen of the shaft and movement of the [handle] in a second direction pulls the sharpened distal of the needle into the lumen of the shaft (col 6, In 61 to col 7, In 4, col 10, In 9-15, fig 1, needle 16 connected to the end of shaft 14 is moved in and out of catheter 12 with actuation of the handle).


Regarding claim 27, Nakao and Park teach the laparoscopic apparatus of claim 26, Park further teaches further comprising a spring that provides a force to pull the distal tip of the needle into the lumen of the shaft after the distal tip of the needle has been extended by applying an appropriate force to the lever (para [0215], [0217], fig 1-15, spring 173).

Regarding claim 29, Nakao and Park teach the laparoscopic apparatus of claim 26, Nakao further teaches wherein the rod or wire is flexible (col 6, In 61 to col 7, In 4).

Regarding claim 30, Nakao and Park teach the laparoscopic apparatus of claim 26, Nakao further teaches wherein the suturing device acts as the rod or wire (col 6, In 61 to col 7, In 4, fig 1, needle 16 is integral to shaft 14).
 
Allowable Subject Matter
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, Violante teaches the suturing device of claim 1, but does not specifically teach or fairly suggest wherein the base element is coupled to the proximal end of the hollow needle by a gimbaled or hinged coupling. Violante teaches the needle attached by a rigid nose piece (col 2, In 16-26, fig 1, nose piece 34). Similarly Kim teaches the use of a Luer lock (para [0081]). Harvie teaches a more modular design (para [0094], attachment 54 coupled to handpiece 52). Park teaches a pivoting handle attachment (para [0194], fig 1-15, pivot 141). It would not have been obvious to one skilled in the art to combine the teaching of Violante, Kim, Harvie and Park and further modify them as claimed as the introduction of a pivot at that point would interfere with the correct movement of the suture or needle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUAN V NGUYEN/Primary Examiner, Art Unit 3771